Citation Nr: 1451447	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-04 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2010 and September 2010 rating decision of the Department of Veterans Affairs Regional Office (RO) in St. Petersburg, Florida.  In the March 2010 decision, the RO denied the Veteran's claim for service connection for a left knee disorder.  In the September 2010 decision, the RO denied the Veteran's claim for service connection for bilateral pes planus.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in June 2014.  A transcript of the hearing has been associated with the Veteran's claims file.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.


REMAND

The Board finds that further development is necessary before a decision can be reached on the merits of the Veteran's claim.  

A review of the claims file reveals that, at his June 2014 hearing before the undersigned Veterans Law Judge, the Veteran reported that he first sought treatment for his left knee problem at the Tampa VA Medical Center (VAMC) in 1969 or 1970, shortly after his separation from service.  The RO, however, does not appear to have sought any treatment records from the Tampa VAMC dating as far back as 1969.  

In addition, at his June 2014 hearing, the Veteran reported that he had recently sought treatment for his left knee and, in addition, that he had received treatment in the late 1990s from the Bond Clinic.  Some treatment records from the Veteran's treatment from 1994 through 2008 at the Bond Clinic are of record.  However, in December 2009, the Veteran submitted a new authorization form for treatment records from the Bond Clinic.  The RO, however, appears not to have obtained these records.  In addition, the RO has not requested records from the private physician currently providing treatment for the Veteran's left knee (if different from the Bond Clinic).  

Should the development outlined above result in further information concerning the Veteran's claimed left knee disorder, the AOJ should obtain an addendum to the March 2010 VA examination report. 

Regarding the issue of entitlement to service connection for bilateral pes planus, the Board notes that in an April 2010 rating decision, the RO denied the Veteran's claim for service connection for bilateral pes planus.  In October 2010, the Veteran submitted correspondence expressing disagreement with the denial of this claim.  This matter must be returned to the RO for appropriate consideration and issuance of a statement of the case with regard to this issue.  Manlincon v. West, 12, Vet. App. 238 (1999).

In view of the foregoing, the case is REMANDED for the following action:

1.  The AOJ must conduct a search for records of the Veteran's treatment at the Tampa VAMC from August 1969 to the present.  If such records are found to have been retired, the AOJ must request that the Federal Records Center, the VA Records Center, or any other facility where records may have been retired, retrieve all identified records and provide them to the AOJ.  The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) (2014) regarding requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  If any records sought are determined to be unavailable, the Veteran must be notified of that fact pursuant to 38 C.F.R. § 3.159(e) (2014).  

2.  After obtaining any necessary authorization from the Veteran, the AOJ must request all available medical records pertaining to the Veteran's examination or treatment at any time from 2009 to the present from the Bond Clinic, as well as from any other physician the Veteran identifies as having provided treatment for his left knee.  All records or responses received must be associated with the claims file. 

3.  Thereafter, if additional pertinent evidence is received regarding the etiology of left knee disability, the claims file should be returned to the March 2010 VA examiner or if unavailable, another examiner for an addendum.   For each left knee disability identified, the examiner should indicate whether it as likely as not (50 percent probability or greater) had its clinical onset in service or is otherwise related to active duty.  A thorough rationale should be included with any opinion proffered.  

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the claim on appeal must be adjudicated in light of all pertinent evidence and legal authority.  If any claim is denied, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response before the claims file is returned to the Board.  

5.  Appropriate action should be taken pursuant to 38 C.F.R. § 19.26 in response to the October 2010 notice of disagreement, including issuance of an appropriate statement of the case, pertaining to the Veteran's claim for service connection for bilateral pes planus, so that the Veteran may have the opportunity to complete the appeal by filing a timely substantive appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



